Citation Nr: 1341775	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include spinal stenosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from November 1982 to September 1986.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in St. Paul, Minnesota, which denied service connection for a low back disability.  

The Veteran testified before the undersigned at a September 2012 video conference hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's current low back disability, to include spinal stenosis and degenerative disc disease, is attributable to the events and circumstances of his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include spinal stenosis and degenerative disc disease, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran claims that he is entitled to service connection for a low back disability, to include spinal stenosis and degenerative disc disease, because his disability was caused by multiple back injuries sustained during his active service.  For the reasons that follow, the Board finds that the Veteran's in-service back injuries caused his current low back disability and thus service connection is warranted.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has current diagnoses of both spinal stenosis and degenerative disc disease, and therefore the first element of his service connection claim for a low back disability is satisfied.  

The Veteran suffered two back injuries during his active service.  The Veteran's initial back injury occurred in May 1984 after lifting weights in the gym at Griffiss Air Force Base.  The Veteran testified regarding this injury at his September 2012 hearing, and stated that following the injury he sought treatment on the base.  He stated that he was instructed to do exercises and was treated with an ultrasound machine to reduce the swelling in his back.  A service treatment record from July 1984 notes that the Veteran had been complaining of low back pain for several weeks, and a January 1985 service treatment record notes that the Veteran had sustained a back injury lifting weights in May 1984 and that his back pain had improved following 1-2 months of rest.  

The Veteran's second back injury occurred in October 1984, after he was involved in a car accident on the base.  At his September 2012 hearing, the Veteran testified that he was rear-ended by another service member near the base gate, and that his back was hurt in the accident.  He stated that following the accident he received treatment including a neck brace and anti-inflammatory medications.  The Veteran's service treatment records corroborate his testimony.  Records from October 1984 through February 1985 show that the Veteran was treated at the base hospital and in physical therapy from October 1984 to January 1985 for back pain following the car accident.  A November 5, 1984 record notes that the Veteran was still having low back pain two weeks after the car accident, and that films taken of the Veteran's back were negative.  A November 7, 1984 record again notes the Veteran's October 1984 car accident and shows that the Veteran was diagnosed with neck strain and back strain as a result of the accident.  A January 1985 record notes that the Veteran's truck was rear-ended on the base in October and that the Veteran had suffered daily low back pain since the accident.  

The Veteran testified that he sustained two back injuries during his active service, and his testimony is supported by his service treatment records.  The Board finds both the Veteran's testimony and his service treatment records to be competent and credible evidence of his in-service back injuries, and thus finds that the second element of the Veteran's service connection claim for a low back disability is satisfied.  

The evidence regarding the relationship between the Veteran's current low back disability and his in-service injuries is in conflict.  However, the Board finds that the more persuasive competent and credible evidence is in the Veteran's favor, and thus he must prevail.  

The Veteran was provided a VA examination in July 2010.  On examination, the examiner noted the onset of the Veteran's low back pain in May 1984, following his initial weightlifting injury, and stated that the Veteran's low back condition had become progressively worse since its onset.  The examiner also noted the Veteran's October 1984 car accident.  However, it appears the examiner incorrectly determined that the Veteran only suffered neck pain as a result of the accident and that his cervical spine was the only area of concern.  In fact, service treatment records show the Veteran was diagnosed with both neck strain and back strain following the accident and that the Veteran suffered daily low back pain after the accident.  After evaluating the Veteran, the VA examiner assigned diagnoses of degenerative disc disease, spinal stenosis of L3-4 and L4-5, and L3-4 leftward posteriolateral disc herniation.  The VA examiner opined that the Veteran's current low back disability was less likely than not caused by his in-service injuries because the Veteran's private medical records supported the Veteran's disc herniation as occurring in 2004, at which point his lumbar stenosis was not yet present.  

The Veteran submitted January and June 2011 letters from his private physician, Dr. M.S., regarding the relationship between his current low back disability and his in-service back injuries.  In both letters, Dr. M.S. stated that the Veteran had received treatment at the clinic since at least 1989, and that he had had intermittent visits throughout the years for low back pain.  Dr. M.S. also noted in both letters that the Veteran's visits for low back pain had become more frequent in recent years due to an increase in the severity and the frequency of the Veteran's symptoms.  In the June 2011 letter, Dr. M.S. stated that he had reviewed the Veteran's service treatment records and opined that his current back disability is as likely as not related to the back injuries the Veteran sustained during service.  Dr. M.S. explained his opinion, stating the following: "Injury and repetitive injury of the low back can lead to inflammatory and eventual degenerative changes in the back which can result in disc herniations, calcifications, ligamentous hypertrophy and/or bone alignment shifting, leading to spinal stenosis and degenerative arthritis."  Dr. M.S. went on to state that the Veteran's present physical findings, activity limitations, and accompanying pain from his spinal stenosis and degenerative disc disease as likely as not resulted from his in-service back injuries.  

Both the VA examiner's opinion and that of Dr. M.S. are competent statements from qualified medical professionals, and both opinions are found to be credible.  Compared to the VA examiner's opinion, however, Dr. M.S.'s opinion seems to be based on a more thorough review of the Veteran's service treatment records, as well as a more comprehensive history of treatment for the Veteran's low back disability.  Dr. M.S.'s opinion also includes a much more detailed and thorough rationale than the VA examiner's opinion, clearly laying out the medical link between the Veteran's in-service back injuries and his current low back disability.  The VA examiner stated that the Veteran's lumbar stenosis was not caused by or a result of an in-service injury or event, apparently on the grounds that the Veteran's lumbar stenosis was not yet detected or manifested by the time of his 2004 MRI of the lumbar spine.  The VA examiner also stated that the Veteran's private medical records supported his disc herniation occurring in 2004, although provided no further statement as to the possible etiological relationship between the Veteran's in-service back injuries and his later disc herniation and lumbar stenosis.  The Board finds that as Dr. M.S.'s opinion is supported by a much more thorough, detailed, and persuasive rationale, it is of greater probative weight than the VA examiner's opinion.  Therefore, the weight of the evidence on the issue of a nexus between the Veteran's in-service back injuries and his current low back disability is in the Veteran's favor, and the third element of his service connection claim is satisfied.  

As all three elements of the Veteran's service connection claim for a low back disability have been met, the Board finds that service connection is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a back disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).  

II. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for a low back disability, to include spinal stenosis and degenerative disc disease, has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  





ORDER

Entitlement to service connection for a low back disability, to include spinal stenosis and degenerative disc disease, is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


